PER CURIAM.
We affirm the amended final judgment in this dissolution proceeding in all respects. The order taxing attorney’s fees and costs contains a miscalculation that inadvertently omitted $6,330.00 in taxable costs. On remand, this error should be corrected. As a result, the balancé due to the wife’s attorneys in the order taxing attorney’s fees and costs should be increased from $17,-529.52 to $23,859.52.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and PARKER and ALTENBERND, JJ., concur.